

117 HR 2398 IH: Broadband Speed Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2398IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Delgado introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo improve the Federal Communication Commission’s collection of broadband speed data in order to support the effective deployment of broadband services to all areas in the United States, and for other purposes.1.Short titleThis Act may be cited as the Broadband Speed Act.2.Broadband speed test(a)Regulations requiredNot later than 180 days after the date of the enactment of this Act, the Commission shall issue a rule that does the following:(1)Establishes an annual reporting requirement under which each provider of broadband internet access service submits to the Commission a report on broadband speed data based on a reasonable sample that is captured to demonstrate that the provider is capable of performing at the speed reported to the Commission on Form 477 or any successor report.(2)Establishes a fine for any provider that is found under paragraph (1) to have willfully or knowingly provided false data about the speeds offered.(3)Incorporates any other requirements issued by the Commission related to reporting on broadband speed data to minimize duplication.(b)Broadband speed requirement for infrastructure fundingAny broadband infrastructure that is built with funding awarded on or after the date of the enactment of this Act from the Federal universal service support programs established pursuant to section 254 of the Communications Act of 1934 (47 U.S.C. 254) shall provide broadband internet access service with a download speed of at least 100 megabits per second.(c)DefinitionsIn this section:(1)Broadband internet access serviceThe term broadband internet access service means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service. Such term includes any service that the Commission finds to be providing a functional equivalent of the service described in the previous sentence.(2)CommissionThe term Commission means the Federal Communications Commission.